Motion for an order striking proceeding from the May 1961 Term Enumerated Calendar of this court and for an extension of time to file briefs granted only insofar as to adjourn the argument or submission of the appeal to the September 1961 Term of this court and to extend the petitioner-respondent’s time to serve and file her respondent’s points to and including August 30, 1961. The appellant’s request for an order requiring the respondent to file security for costs is denied. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.